Citation Nr: 0203132	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(Additional issues on appeal are discussed in the 
introduction below.  For each of these issues, further 
development is warranted prior to a Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
May 1970.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).

Due to the nature of psychiatric symptomatology and the 
specificity of the veteran's claim, the Board has seen fit to 
recharacterize the issue stated above so as to address all of 
the psychiatric diagnoses identified in the medical evidence 
of record. 

The following issues are also on appeal at this time: 
entitlement to increased ratings for residuals of a gunshot 
wound of the left elbow (Muscle Group V) with traumatic 
arthritis, residuals of a gunshot wound of the left shoulder 
(Muscle Group VI), and residuals of a gunshot wound of the 
left arm with ulnar nerve entrapment; entitlement to earlier 
effective dates for the grant of service connection and a 
compensable ratings for residuals of a gunshot wound of the 
left shoulder (Muscle Group VI), a residual scar of a gunshot 
wound of the left arm, and residuals of a gunshot wound of 
the left arm with ulnar nerve entrapment; and entitlement to 
a total disability rating based in individual unemployability 
due to service-connected disorders.  Further development is 
warranted prior to a Board decision on each of these issues.  
As such, the Board is deferring resolution of these issues 
pending development to be performed pursuant to a Board 
development memorandum drafted in association with this 
decision. 

All of the above noted issues on appeal were remanded by the 
Board in March 2001 for further development.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  The veteran has seven service-connected disorders as 
residuals of combat injuries; these result in chronic pain, 
limitation in functioning and a combined disability 
evaluation of 60 percent. 

3.  A VA physician has found that it is as likely as not that 
the veteran's psychiatric disability, including depressive 
disorder, anxiety disorder, and pain disorder is at least in 
part proximately due to his service-connected disabilities.  


CONCLUSION OF LAW

The veteran's psychiatric disorder, identified as pain 
disorder, anxiety disorder and depressive disorder, is 
proximately due to or the result of service connected 
disabilities.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that while VA has not fully complied with the 
provisions of the VCAA with regard to the remaining 
outstanding Federal Government records pertaining to the 
veteran's inservice treatment for his service-connected 
disorders, it is not prejudicial to the veteran to proceed to 
adjudicate this claim in the veteran's favor on the current 
record.  Because of the favorable outcome, which grants the 
full benefit sought by the veteran, any noncompliance with 
the VCAA constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Factual Background

The veteran suffered injuries while serving in combat in 
Vietnam in May 1969.  These included a gunshot wound to the 
left forearm, elbow and upper arm as well as a shell fragment 
wound to the posterior parietal region of the head.  He is 
service-connected for the residuals of these injuries, for 
which he presently receives a combined disability evaluation 
of 60 percent.  The veteran's VA Form DD 214 shows that the 
veteran was awarded decorations including the Combat 
Infantryman Badge. 

Review of service medical records reveals no complaints or 
findings indicative of a chronic psychiatric problem during 
service or at separation in 1970.  

A January 1997 VA outpatient treatment record noted that the 
veteran was having difficulty with depression and poor sleep.  
Depression and insomnia were again reported on an April 1997 
progress note.  

In a March 1998 statement, the veteran maintained that he had 
been diagnosed with PTSD from the VA medical center in 
Alexandria, LA, and the Jennings VA outpatient treatment 
center.  	

In June 1998, the veteran underwent a psychiatric examination 
at the VA Medical Center in Alexandria, Louisiana.  The 
examining physician indicated that the veteran had not been 
previously examined for psychiatric issues.  He noted the 
veteran's medical problems relating to his gunshot wounds to 
the left upper extremity and shell fragment wounds to the 
head, and he stated that the veteran also suffered from 
abdominal aortic aneurysm, diverticulitis and problems with 
the cervical spine resulting in fusion.  The examiner 
reported that the veteran received the Purple Heart Medal for 
the injuries he received in combat in Vietnam.  He further 
reported that military health records showed no history of 
psychological complaints.  

The VA physician recounted the veteran's statements regarding 
stressful events during service.  These included a specific 
instance of combat with the enemy on May 11, 1969, at a 
landing zone where the veteran witnessed men being killed and 
where he himself suffered gunshot wounds to the arm and shell 
fragment wounds to the head.  The veteran reported that he 
was evacuated to a field hospital for two days and then to 
Cam Rhan Bay.  He stated that he was treated from ten to 
fourteen days in Japan before being sent to Travis Air Force 
Base in California.  After a day at Travis, he reportedly was 
sent to San Antonio, Texas where he underwent treatment and 
rehabilitation for five months.  He denied contact with 
mental health professionals at that time.

The examining physician reported that the veteran denied any 
previous mental health care until his private physician 
placed him on Amitriptyline two or three years ago.  He noted 
the veteran's claimed diagnosis of PTSD from the March 1998 
letter.  The veteran indicated that his primary medical 
problems included residuals from his gunshot wounds, high 
blood pressure, and stomach pains from medications.  He 
reported psychological problems as including nightly sleep 
impairment for five years and increasingly frequent headaches 
for the last 15 years, occurring two to three times monthly, 
on average.  The veteran noted that he was not free of 
symptoms from any time since their onset.  He stated that he 
has not been employed since 1993 when he took a medically 
related retirement.  Treatment received over the last 28 
years reportedly included medications and physical therapy.  
The numerous medications were listed in the psychiatric 
examination report and the veteran indicated that the 
medications, particularly his antidepressants, were 
effective.  Side effects were noted to include nausea, 
impaired sex functioning and extreme drowsiness from the 
Amitriptyline.    

Subjective complaints reported on the examination included:  
anesthesia of the fingers of both hands, déjà vu, 
derealization, distortion, possible infrequent auditory 
illusions, olfactory illusions and bad dreams involving 
"what happened overseas."  The veteran also claimed 
pervasive feelings of "someone else's presence."  As for 
his emotional status, he reported feelings of being "at 
fault," as well as feelings of disappointment, frustration, 
helplessness, and bitterness all directed at the Government 
for the way he has been treated.  Additionally, the veteran 
claimed occasional feelings of depression, guilt, anger, and 
paradoxical indifference.  He further described occasional 
feelings of elation and friendliness.  The veteran opinioned 
that he was emotionally withdrawn, but he noted that he 
socializes with "kids" by directing numerous children's 
sports teams.  He added that he considers himself as having 
special abilities to work with children.  He said that he 
felt low in energy with intact motivation.  The veteran noted 
intact appetite and sexual drive.  He stated that his sleep 
was limited to six to seven hours.  He admitted to past 
feelings/intentions of harm to self but not to others.  He 
denied any imminent feelings/intentions of harm to self or to 
others.  He stated that his thinking was preoccupied with his 
participation in coaching and supervising numerous children's 
sports activities.  

Objective findings reportedly included: adequate hygiene, 
unremarkable appearing gait and overall motor behavior, 
constricted facial expressions, frequent and sustained eye 
contact, and a mildly hostile mood.  The examiner noted that 
the veteran spoke in a moderate tone and at an average pace.  
The veteran reportedly became tearful in discussing his last 
few years of frustration in dealing with the government.  It 
was noted that the veteran answered several questions and 
tasks rapidly and somewhat impulsively.  His motivation on 
examination seemed adequate and his rapport appeared to be 
fairly well established and maintained.  

The examiner went on to state that the veteran did well on 
tasks involving immediate recall of discrete bits of 
information and on those requiring the storage, manipulation, 
and retrieval of similar information in short-term memory.  
No errors were noted on a task tapping sustained attention 
and concentration.  Possible ideational dyspraxia was noted 
on tasks for receptive language and paraphasic substitution 
was observed with regard to expressive language.  The 
examiner found that handwriting showed no dysgraphia.  
Neither dysnomia nor ideo-kinetic dyspraxia seemed 
manifested.  The veteran was aware of facts regarding 
himself, his period of service, and the time, date, place and 
his situation, but he seemed to be moderately impaired with 
regard to delayed verbal memory.  Recall was noted to be 
susceptible to prompting.  The veteran did well with delayed 
nonverbal spatial memory and his incidental memory seemed 
intact.  The veteran did fairly well within normal range with 
regard to immediate and delayed recall of process.  As for 
his long-term memory of everyday events, moderate impairment 
was ostensibly suggested, but this later seemed to be 
demonstrated as relatively intact.  No constructional 
dyspraxia was apparent.  The veteran's rate of thought seemed 
to be average and the continuity of his thoughts appeared to 
be logical and coherent.  Intellectually, he seemed to be 
functioning in the average range.  As for higher level 
cognitive skills as tapped by proverb interpretation, 
abstract inductive logic, calculations, and social 
comprehension, it was noted that proverb interpretation 
seemed mildly deficient possibly as a reflection of education 
and culture.  The veteran's judgment and insight appeared 
fair at best.

The examiner noted that the veteran attributed his medical 
symptoms to his experience in Vietnam, and particularly to 
his consequent loss of function in the left arm.  He never 
attributed his sleep disturbance or headaches to his 
experience in Vietnam.  He reported the onset of the sleep 
disturbance and headaches at five and fifteen years, 
respectively.  He described distressful dreams since Vietnam.  
It was the examiner's opinion that the veteran's retirement 
and his medical treatment and surgeries over the last four to 
five years are probably relatively more impactful than those 
of Vietnam.  	

Turning to the DSM-IV criteria for PTSD, the examiner 
indicated that the evidence did support a finding that the 
veteran experienced a traumatic event/extreme stressor in the 
form of his combat experiences in Vietnam.  Additionally, 
physician noted that other, more recent traumas may be 
considered as well, such as his retirement and his numerous 
medical treatments and surgeries including a triple coronary 
bypass.  The physician reported that the veteran persistently 
re-experienced the traumatic combat event with his self-
reported dreams of Vietnam.  He also noted that events 
involving the veteran's mortality, such as his major surgery, 
may evoke life/death issues somewhat like that issue faced in 
Vietnam.   The persistent avoidance of stimuli associated 
with the trauma and the numbing of general responsiveness, 
however, were not apparent.  Persistent symptoms of increased 
arousal were apparent.  Sleep impairment and pervasive 
hostility were noted.  Duration of more than one month was 
apparent.  The physician noted that the reported disturbance 
partially appears to cause clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  Employment status seemed more related to the 
veteran's health status.  It was noted that the veteran's 
depiction of social functioning was somewhat inconsistent in 
that he admitted to some elements of social withdrawal, but 
seemed very much involved in children's sports.

With regard to diagnostic tests including MMPI2, the examiner 
stated that while the veteran's responses suggested that he 
answered in a generally straightforward and honest manner, 
some indices suggested exaggeration or a "plea for help."  
The veteran's overall profile reportedly suggested a moderate 
degree of psychological turmoil manifested mostly as a 
neurotic pattern.  Other facets of his protocol reflected 
apparent health preoccupation, depression and cognitive 
inefficiency if not impairment.  On the MCMI2, it was noted 
that the veteran's responses suggested that he answered in an 
apparent manner of exaggeration or over-reporting, possibly 
as a plea for help.  Like the MMPI, anxiety, depression, and 
somatic complaints dominated his protocol.  The examiner 
found that the cumulative indices across both protocols 
suggest spurious post-traumatic stress disorder.  He noted 
that while the veteran's score on MISS was high, this seemed 
more characteristic of those identified with psychiatric 
disorders.

The examining physician stated his opinion that the veteran 
does not appear to have PTSD.  He stated that the veteran's 
current symptoms appear to stem predominantly, if not 
entirely, from his reaction to more recent stresses in his 
life, namely his retirement in 1993 and his consequent 
medical problems and treatment over the last four to five 
years.  The examiner indicated that the veteran has 
apparently done fairly well in coping with his injuries via 
anger at the time of his combat injury in Vietnam, and since 
then, for the last 30 years.  Furthermore, it was noted that 
the veteran did not mention any psychological or psychiatric 
treatment until 1993 or 1994 after retirement and several 
medical problems developed.  The examiner also stated that 
another factor to consider is the possibility that many of 
the veteran's complaints and symptoms may be medication 
mediated effects from CNS functioning.  
  
In his conclusion, the physician gave a diagnostic impression 
including:  pain disorder associated with both psychological 
factors and general medical disorder; anxiety disorder; 
depressive disorder; possible adverse effects of medication; 
and personality disorder. 

In a January 2001 Informal Hearing Presentation, the 
veteran's service representative asserted that the veteran 
has PTSD or another psychiatric disorder due to or aggravated 
by service.  The representative noted that there was a 
diagnosis of an anxiety disorder but no diagnosis of PTSD.  
He asserted that the veteran should be given another 
examination to determine the exact nature and etiology on any 
psychiatric disorder diagnosed - be it anxiety disorder or 
pain disorder or PTSD. 

	
III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

Under the provisions for direct service connection for PTSD 
under 38 C.F.R. § 3.304(f) (2001), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2001)(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996). 

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This matter was certified for review by the Board as a claim 
for service connection for PTSD.  While the Board can readily 
appreciate why this specific diagnosis is important to the 
veteran, the Board finds that this would be too restricted an 
approach in this case.  Following review of the record, the 
Board has determined that the issue should be construed more 
generally as a claim for service connection for a psychiatric 
disability.  As the Board interprets the record, there is no 
dispute that the veteran experienced one or more traumatic 
events during service in the form of his combat exposure and 
combat wounds.  Certainly, the Board does not read the June 
1998 VA examination as demonstrating any doubt by the medical 
provider on this point.   That provider, however, explained 
in detail why he concluded that the remainder of the 
diagnostic criteria for PTSD were not fully satisfied at that 
time.  Hence, he concluded that a current diagnosis of PTSD 
was not warranted in accordance with 38 C.F.R. § 4.125.  This 
does not mean that the veteran never experienced a disability 
that could have been diagnosed as PTSD; it only indicates 
that a current diagnosis was not warranted.  If a current 
diagnosis is not supported, there is no basis for a grant of 
service connection for PTSD on the current claim.

Despite this conclusion with regard to PTSD, the Board finds 
that the veteran's current psychiatric condition, diagnosed 
as pain disorder associated with psychological factors and 
general medical disorder, anxiety disorder and depressive 
disorder, is at least in part proximately due to his service-
connected disabilities.  According to medical findings on VA 
examination in 1998, the veteran's psychiatric problems are 
related to his retirement in 1993 and to his medical 
problems.  These medical problems include the veteran's seven 
service-connected disabilities caused by residuals of a 
gunshot wound to the left upper extremity and shell fragment 
wound to the head.  Therefore, since the veteran's 
psychiatric condition is shown to be proximately due in part 
to his service-connected disorders, service connection should 
also be extended to disability resulting from his psychiatric 
problems.  See 38 C.F.R. § 3.310(a).        

Accordingly, the Board concludes that the evidence is in 
favor of the veteran's claim of service connection for a 
psychiatric disorder diagnosed as pain disorder associated 
with both psychological factors and general medical disorder, 
anxiety disorder and depressive disorder.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
pain disorder associated with psychological factors and 
general medical disorder, anxiety disorder and depressive 
disorder, is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

